Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract Objection
The abstract is objected to because it contains more than 150 words in length. An amendment of the Abstract has not been received.


Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “a dielectric structure disposed on the first surface of the printed circuit board, the dielectric structure having a base and a vertical sidewall that define an inner space of the dielectric structure; an antenna module disposed adjacent to the side surface member, forming a first gap therewith, on a seating portion defined by the inner space of the dielectric structure”. These features reflect the application’s invention and are not taught by the pertinent prior arts Cho (US 20180241115), Cuschieri (US 20090296527) and Jeon (US 20170214132). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Cho, Cuschieri and Jeon to include features of amended claim 1.
Dependent claims 2-15 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 16, prior art of record or most closely prior art fails to disclose, “a first peripheral metal structure configured to connect a seated subscriber identity module (SIM) card to the printed circuit board; and a second peripheral metal structure disposed in parallel with and between the first peripheral metal structure and the second plate”. These features reflect the application’s invention and are not taught by the 
Dependent claims 17-20 are considered to be allowable by virtue of their dependencies on claim 16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845